DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/05/2021, with respect to the rejection(s) of independent claim(s) in view of Chen reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, Applicant's arguments with respect to Park rejection have been fully considered but they are not persuasive. Regarding Park reference Applicant argues that “Applicant respectfully submits that Park fails to teach "determining the one or more MCS parameters corresponding to the MCS index, wherein a mapping of the MCS index to the one or more MCS parameters is dependent on a configuration of the communication link, wherein the configuration of the communication link comprises at least one of a type of waveform associated with the communication link, a numerology associated with the communication link, or a carrier frequency to be used for communication on the communication link" as recited in claim 1. The Examiner refers to paragraphs [0152]-[0154] of Park as teaching a bandwidth allocation, which the Examiner seems to consider as corresponding to the claimed carrier frequency to be used for communication. Park also teaches using separate MCS tables, which the Examiner considers as teaching the claimed mapping of the MCS index to the one or more MCS parameters. See e.g., para. [0164]. However, while paragraphs [0152]-[0154] teach .
Examiner respectfully disagrees, As Applicant indicated that while paragraphs [0152]-[0154] teach scalable bandwidth operations (e.g., bandwidth allocation) which Examiner agrees, however Applicant further indicates that “Park is completely silent with respect to a mapping of the MCS index to the one or more MCS parameters being dependent on the bandwidth allocation (or dependent on a type of waveform or numerology). Rather, Park merely teaches using a separate MCS table for each target block error rate (BLER). See e.g., para. [0164].” In which Examiner disagrees, as Park discloses in paragraph 152 that “LTE system supports scalable bandwidth operations for an LTE component carrier (CC).  An LTE service provider may organize a bandwidth of at least 1.4 MHz up to 20 MHz according to a frequency deployment scenario when configuring one LTE CC.  Accordingly, any normal LTE UE supports transmission/reception capabilities of the bandwidth of 20 MHz for one LTE CC” and further paragraph 158 elaborate on block size (bandwidth) as follows “based on an MCS table or a TBS table, a modulation order and a transport block size (TBS) index are mapped according to the MCS indication information, i.e., MCS index information, indicated through the DCI, and a TBS is mapped based on the TBS index and the number of allocated TBSs” hence as can be seen from the above . 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10, 15-18, 23-25, and 30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Park (US patent publication number 2019/0215095).

As per claim 1, Park teaches a method for wireless communication by a user-equipment (UE) (see figures 12 and 14 and disclosed for the mobile stations), comprising: receiving control information indicating a modulation and coding scheme 
determining the one or more MCS parameters corresponding to the MCS index, wherein a mapping of the MCS index to the one or more MCS parameters is dependent on a configuration of the communication link (see for the plurality of MCS tables disclosed in par. [0011], [0013] and [0015] mobile station determines the specific MCS to be used as disclosed with respect to fig. 12), wherein the configuration of the communication link comprises at least one of a type of waveform associated with the communication link, a numerology associated with the communication link, or a carrier frequency to be used for the communication (see disclosed bandwidth allocation disclosed in par. [0152]-[0154] and 158); and
communicating via the communication link in accordance with the one or more MCS parameters (see figures 13 for the base station and figure 14 for the mobile station communicating with each other according to the specified MCS).

As per claim 2, Park further discloses the method of claim 1, wherein the mapping of the MCS index to the one or more MCS parameters is indicated by different MCS tables depending on the configuration of the communication link (see disclosed two tables for higher order and lower order in par. [0202]-[0208]), as in claim 2.

As per claim 7, Park further discloses the method of claim 1, wherein the numerology associated with the communication link corresponds to at least one of a frame structure, packet duration, or subcarrier spacing associated with the communication link (see figure 9 for subcarrier spacing and par. [0055] and [0056] for slot duration).

As per claim 8, Park further discloses the method of claim 1, wherein the one or more MCS parameters comprise at least one of a modulation order, target code rate, or spectral efficiency (see disclosed MCS with respect to the base station figure 11 and mobile station figure 12 in par. [0199] and [0214], where the MCS table having MCS index, target code rate and spectral efficiency).

As per claim 9, Park discloses a method for wireless communication by a network entity (figures 11 and 13), comprising: determining one or more modulation and coding scheme (MCS) parameters to be used for a communication link (see figure 11 and disclosed MCS in par. [0199]);
selecting an MCS index corresponding to the or more MCS parameters, wherein a mapping of the MCS index to the one or more MCS parameters is dependent on a configuration of the communication link (MCS index transmission by the base station in figure 11, step S1110), wherein the configuration of the communication link comprises at least one of a type of waveform associated with the communication link, a numerology associated with the communication link, or a carrier frequency to be used 
generating control information comprising the MCS index; and transmitting the control information to a user-equipment (UE) (see disclosed down link control channel transmitted by the base station in step S1120).

As per claim 10, Park further discloses the method of claim 9, wherein the mapping of the MCS index to the one or more MCS parameters is indicated by different MCS tables depending on the configuration of the communication link (see disclosed two tables for higher order and lower order in par. [0202]-[0208]), as in claim 10.

As per claim 15, Park further discloses the method of claim 9, wherein the numerology associated with the communication link corresponds to at least one of a frame structure, packet duration, or subcarrier spacing associated with the communication link (see figure 9 for subcarrier spacing and par. [0055] and [0056] for slot duration), as in claim 15.

As per claim 16, Park further discloses the method of claim 9, wherein the one or more MCS parameters comprise at least one of a modulation order, target code rate, or spectral efficiency (see disclosed MCS with respect to the base station figure 11 and mobile station figure 12 in par. [0199] and [0214], where the MCS table having MCS index, target code rate and spectral efficiency).

As per claim 17, Park discloses an apparatus for wireless communication by a user-equipment (UE) (see figures 12 and 14 and disclosed for the mobile stations), comprising:
a memory (see par. [0268] and [0269]); and
one or more processor coupled to the memory, the one or more processors and the memory (see par. [0268] and [0269]) being configured to:
receive control information indicating a modulation and coding scheme (MCS) index corresponding to one or more MCS parameters to be used for a communication link (see disclosed DCI transmitted by the base station in figures 11 and 13  to the mobile station in figures 12  and 14 and as disclosed in par. [0198]-[0208] and mobile station determines the specific MCS to be used as disclosed with respect to fig. 12);
determine the one or more MCS parameters corresponding to the MCS index, wherein a mapping of the MCS index to the one or more MCS parameters is dependent on a configuration of the communication link (see for the plurality of MCS tables disclosed in par. [0011], [0013] and [0015] mobile station determines the specific MCS to be used as disclosed with respect to fig. 12), wherein the configuration of the communication link comprises at least one of a type of waveform associated with the communication link, a numerology associated with the communication link, or a carrier frequency to be used for the communication (see disclosed bandwidth allocation disclosed in par. [0152]-[0154] and 158); and
communicate via the communication link in accordance with the one or more MCS parameters (see figures 13 for the base station and figure 14 for the mobile station communicating with each other according to the specified MCS).

As per claim 18, Park further discloses the apparatus of claim 17, wherein the mapping of the MCS index to the one or more MCS parameters is indicated by different MCS tables depending on the configuration of the communication link (see disclosed two tables for higher order and lower order in par. [0202]-[0208]).

As per claim 23, Park further discloses the apparatus of claim 17, wherein the numerology associated with the communication link corresponds to at least one of a frame structure, packet duration, or subcarrier spacing associated with the communication link (see figure 9 for subcarrier spacing and par. [0055] and [0056] for slot duration).

As per claim 24, Park discloses an apparatus for wireless communication by a network entity (see figures 11 and 13), comprising: a memory (see disclosed memory in par. [0268]); and
one or more processor coupled to the memory, the one or more processors (see par. [0268] and [0269]) and the memory being configured to:
determine one or more modulation and coding scheme (MCS) parameters to be used for a communication link (see figure 11 and disclosed MCS in par. [0199]);
select an MCS index corresponding to the or more MCS parameters, wherein a mapping of the MCS index to the one or more MCS parameters is dependent on a configuration of the communication link (see disclosed down link control channel transmitted by the base station in step S1120);

generate control information comprising the MCS index (MCS index transmission by the base station in figure 11, step S1110); and 
transmit the control information to a user-equipment (UE) (see disclosed down link control channel transmitted by the base station in step S1120).

As per claim 25, please see the analysis of claim 2.

As per claim 30, Park further discloses the apparatus of claim 24, wherein the numerology associated with the communication link corresponds to at least one of a frame structure, packet duration, or subcarrier spacing associated with the communication link (see figure 9 for subcarrier spacing and par. [0055] and [0056] for slot duration).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13, 19-21 and 26-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPUB 2019/0215095 A1) and further in view of Chen (US PGPUB 2015/0312071 A1).

As per claim 3, Park further discloses the method of claim 2, wherein each of the MCS tables include a plurality of MCS indices (Park, paragraph 15), 
Park does not explicitly disclose wherein a spectral efficiency of the communication link monotonically increases as values of the plurality of MCS indices increase.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a communication link, as taught by Chen.
The motivation would be to provide an improved communication system to benefit user equipment with modulation and coding scheme indication (paragraph 48), as taught by Chen.

As per claim 4, Park further discloses the method of claim 1, wherein the Park does not explicitly disclose mapping of the MCS index to the one or more MCS parameters is indicated by a table, and wherein different rows of the table correspond to different MCS indices depending on the configuration of the communication link.
Chen discloses mapping of the MCS index to the one or more MCS parameters is indicated by a table, and wherein different rows of the table correspond to different MCS indices depending on the configuration of the communication link (see figures 4, 5A and 5B, where for different indexes there are different parameters associated with the modulation order, code rate and efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a communication link, as taught by Chen.
The motivation would be to provide an improved communication system to benefit user equipment with modulation and coding scheme indication (paragraph 48), as taught by Chen.

As per claim 5, Park further discloses the method of claim 1, wherein the Park does not explicitly disclose mapping of the MCS index to the one or more MCS parameters is indicated by a table, the table indicating a different mapping of the MCS index to the one or more MCS parameters depending on the configuration of the communication link.
Chen discloses mapping of the MCS index to the one or more MCS parameters is indicated by a table, the table indicating a different mapping of the MCS index to the one or more MCS parameters depending on the configuration of the communication link (see figures 4, 5A and 5B for different configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a communication link, as taught by Chen.
The motivation would be to provide an improved communication system to benefit user equipment with modulation and coding scheme indication (paragraph 48), as taught by Chen.

As per claim 11, please see the analysis of claim 3.

As per claim 12, please see the analysis of claim 4.

As per claim 13, please see the analysis of claim 5.

As per claim 19, please see the analysis of claim 3.

As per claim 20, please see the analysis of claim 4.

As per claim 21, please see the analysis of claim 5.

As per claim 26, please see the analysis of claim 3.

As per claim 27, please see the analysis of claim 4.

As per claim 28, please see the analysis of claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.